Title: To James Madison from Elias Vander Horst, 10 August 1805 (Abstract)
From: Horst, Elias Vander
To: Madison, James


          § From Elias Vander Horst. 10 August 1805, Bristol. “The preceding is a Copy of my last of the 30h. of June ⅌ the Louisa Capn. Wilson Via Philadelphia, since which I have not been honored with any of your favors. The Affairs of Europe still continue to be involved in intrigue & mystery and whether Peace will be the result or the War become more general remains for time to determine. I am however not yet quite without hope (‘though I confess I am now less sanguine than I was a short time since) that the ensuing Winter maybe productive of a general pacification, and the more so as the late stir that Russia has made seems better calculated to give weight to negociations at that period than to produce any other effect sooner.
          “The Season hitherto has not been the most favorable for our growing Crops, which are at present uncommonly backward, but yet, if we should have a continuance of a month or Six weeks, of the warm weather that has but Just commenced, with less rain than before, the Harvest may still be tolerably productive, though, at any rate, I do not expect it will be abundant nor indeed by any means equal to the consumption of the Country, of this however it is impossible for anyone yet to be quite certain. I can therefore only further say that the Harvest will be late and I never yet knew a large [sic] Harvest a good one.
          “Enclosed I beg leave to hand you a London Price Current [not found] & a few of our latest News-papers to which please be referred for what is now passing in this Quarter of a public nature.”
        